Title: To George Washington from Major General Horatio Gates, 7 August 1776
From: Gates, Horatio
To: Washington, George

 

Sir
Tyonderoga 7th Augt 1776

Inclosed I have the Honour to Transmit to Your Excellency, a General Return of the Troops immediately under my Command. it is as perfect as the Circumstances will Admit, but the Numbers at the General Hospital at Lake George, & upon both Communications, where Correctness is not attended to, with that Diligence required by good Discipline, obliges me to send it somewhat imperfect to Your Excellency—The very great Desertion from this Army has, I believe, been principally Occasion’d by the Dread of the Small pox; but many have also been induced to Desert, by the Vast Bounty Given for Substitutes in the Militia. Fifty Dollars a Man have in many Instances been given to Men who Inlist’d in the Militia from New-hampshire. This aggravates, & disgusts, the Continental Regiments so much, that I am apprehensive it will be extreamly difficult to retain them for another Campaign. This, as it well deserves the attention of Your Excellency, & the Congress, will, I dare say, be duly regarded—In the packet Your Excellency will find the Examination of Four French Captains of Colonel Livingston’s Canadian Regiment. The Two latter differ materially from the Two Former. my Secretary who is an Old France Gentn, and perfectly Skill’d in the Language, interpreted the Facts contain’d in it. upon the same sheet is the Examination of Lieutenant Whitcomb of Colonel Burrells Connecticut Regiment, which corresponds in some Degree, with the information of Captain Mesnard & his Associate.
Your Excellency will also find inclosed a Copy of my Letter of Yesterday, to the president of The Honble The Continental Congress—General Schuyler will doubtless, by the same conveyance send His Report of what has been doing upon the Mohock River, & of the State of the Troops there, & upon the Communication, from the Great Oneida carrying place to Albany.
Last night General Waterbury sent the inclosed report from Skeensborough, I believe Your Excelly will think with me how Justly Captain Weatherbee deserves to be punished—These Men get an Enormous Bounty from their Countrymen, are Highly paid by the Continent, & then rather than March where

they are commanded, they get inoculated, by which, a Month of the short Time they are engaged for, Elapses, & perhaps the Health of the whole Army is Endang⟨ered.⟩ I have sent a State of this Scandalous affair to Governour Trumbull, & Major Hawley. They, I think, will find some Method to punish the Delinquents; to bring them here, in Our Circumstances, would be Ruin.
Colonel Stark, in the Name of The Field Officers, of this Army, deliver’d me Yesterday, the inclosed paper. I think it beyond me to Determine upon it, & shall wait Your Excellencys Commands thereupon; the Campaign in Canada has been beyond a Doubt exceedingly severe; the Retreat from thence Distressfull, and attended with a Variety of Calamitous circumstances; I am sure it is the Wish of your Excellency & the Congress, to reward the Deserving Officer. some small soulagement to these Troops would not be misplaced, to Soften the Rigours they have endured.
Major peirce, being extreamly Ill of a Fever, leaves me, & my Secretary, more writing to do, than we can possibly Accomplish. The Congress, Your Excellency, General Schuyler, with all the Necessary Business of this Army, causes more writing than Two Hands can well perform. with my most respectfull Compliments to Your Excellency I am Sir Your most Obedient Humble Servant

Horatio Gates

